El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Opinión del Tribunal emitida por el Juez Asociado Señor Negrón García.
H
Milagros Teresa Josefina Gorbea Balseiro otorgó un po-der (power of attorney) a Gladys Gorbea Vallés el 23 de junio de 1987 en la ciudad de Nueva York. Al otro día fue debidamente autenticado; subsiguientemente, el 30 de ju-lio, protocolizado en Puerto Rico ante el notario William J. Riefkohl mediante la Escritura Núm. 18. Esa escritura de protocolización fue acompañada como documento comple-mentario a la Escritura Núm. 14 de compraventa otorgada el 7 de julio de 1988 ante el notario Arturo Aponte Parés, (1) y presentada en el Registro de la Propiedad el 14 de julio de 1988.
*13El Registrador (Hon. Oscar Olivencia Font) se negó a inscribir fundado en lo establecido en los Arts. 1313 y 1604 del Código Civil, 31 L.P.R.A. secs. 3672 y 4425, respectiva-mente, y en su interpretación retroactiva de la opinión Zarelli v. Registrador, 124 D.P.R. 543 (1989). Dicho caso explica en detalle los elementos necesarios en la redacción del escrito de poder para que el mandato cobre vigencia en nuestra jurisdicción, tenga acceso al Registro de la Propie-dad y cumpla la función para la cual fue destinado.(2) A juicio del Registrador, el poder a favor de Gladys otorgado en Nueva York no cumple con las normas jurídicas preva-lecientes y no hay margen para una interpretación prospectiva.
En contra —los recurrentes Gorbea Vallés et al.— mantienen que debido a que el poder se otorgó y protocolizó en un momento en que la doctrina vigente lo permitía, de-bemos darle validez; esto es, interpretar prospectivamente Zarelli v. Registrador, supra.
Por su parte, la Asociación de Notarios de Puerto Rico, en calidad de amicus curiae, alude a ese mismo problema y, además, nos trae a colación la confusión principal plan-teada:
La referida frase “es indispensable que el poder mencione que el inmueble está localizado en Puerto Rico”, da la impre-sión de que todos los poderes que se vayan a calificar de ahora en adelante!, ] aunque la opinión no expresa si el dictamen es prospectivo o retroactivo!, ] en cuanto se trate de inmuebles, ya sean éstos gananciales o privativos, tienen que contener una expresión a los efectos de que el inmueble está localizado en Puerto Rico.
Ello pudiera resultar en un formalismo o una limitación in-necesaria que habrá de crear grandes obstáculos e incertidum-bre en la calificación de los miles de poderes que ya se han otorgado y que se encuentran vigentes en nuestro tráfico jurí-*14dico, así como para los que se otorguen en el futuro.” (Enfasis suplido.) Alegato del Amicus Curiae, págs. 1-2.
En síntesis, la controversia medular se reduce a deter-minar si la doctrina de Zarelli v. Registrador, supra, es retroactiva; de ello depende si confirmamos o no al Registrador.
II
Nuestro derecho vigente es claro en exigir que un mandato cumpla con los requisitos del Código Civil. El Art. 1604 del Código Civil, supra, dispone que “[e]l mandato concebido en términos generales no comprende más que los actos de administración. Para transigir, enajenar, hipotecar o ejecutar cualquier otro acto de riguroso dominio se necesita mandato expreso. La facultad de transigir no autoriza para comprometer en árbitros o amigables componedores”. En lo pertinente, el Art. 1313 del Código Civil, supra, establece que “ninguno de los dos [esposos] podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles e inmuebles de la sociedad de gananciales, sin el consentimiento escrito del otro cónyuge ...”. (Enfasis suplido.)
En Zarelli v. Registrador, supra, págs. 553-555, dijimos:
A modo de resumen, el mandato puede ser: (1) mandato general “en términos generales”; (2) mandato general “en térmi-nos específicos”; (3) mandato especial “en términos generales” o; (4) mandato especial “en términos específicos”. Si se trata de un mandato (ya sea general o especial) elaborado en términos ge-nerales, solamente dará lugar a la realización de actos de administración. Art. 1604 del Código Civil, supra. Si por el con-trario se trata de un mandato en términos específicos, existirá una autorización para efectuar la gestión o el negocio detallado en el contrato. Para enajenar, gravar o hipotecar un bien se necesita un mandato en términos específicos. M. Albaladejo,
*15Derecho Civil, Barcelona, Ed. Bosch, 1977, T. II, Vol. 2, pág. 356.
El Art. 1604 del Código Civil, supra, establece que para rea-lizar cualquier acto de riguroso dominio se necesita un man-dato expreso. Son actos de riguroso dominio o de disposición aquellos “que afectan trascendentalmente el patrimonio de una persona”, tales como gravar, enajenar o hipotecar, etc. J.R. León, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1986, T. XXI, Vol. 2, págs. 115-116.
El mandato expreso necesita contener una declaración que revele la intención de realizar un acto de disposición específica. Se requiere una manifestación clara, concreta y determinada sobre la intención del mandante. Madera v. Metropolitan Const. Corp., 95 D.P.R. 637, 648 (1967).
En casos de disposición de inmuebles, el mandato debe ser lo suficientemente específico para que no haya lugar a dudas so-bre el alcance de los actos permitidos y se pueda determinar cuáles son las participaciones o intereses sobre los bienes in-muebles afectados. Sin embargo, no es necesario describir exac-tamente los términos de los negocios jurídicos permitidos ni las propiedades específicas envueltas en las transacciones autorizadas. El mandato es válido si contiene una descripción general de los negocios autorizados y una referencia a si incluye bienes muebles e inmuebles. Ribot v. Registrador, 98 D.P.R. 497, 504 (1970). Tampoco se requiere que la expresión especí-fica sea por escrito. In re Feliciano Ruiz, 117 D.P.R. 269, 277 (1986).
Pero en el caso particular de bienes gananciales, la definición de mandato expreso debe ser interpretada de forma compatible con el Art. 1313 del Código Civil, supra. En lo pertinente, dicho artículo requiere que para enajenar los bienes inmuebles de la sociedad legal de gananciales será necesario el consentimiento escrito de los cónyuges. Por lo tanto, un mandato expreso en este caso tendrá que ser escrito. (Enfasis suplido.)
El principio de que los bienes inmuebles están sujetos a las leyes del país en que están sitos —Art. 10 del Código Civil, 31 L.P.R.A. sec. 10— los Arts. 1313 y 1604 del Código Civil, supra, y la jurisprudencia antes mencionada gobiernan la solución de autos. Concerniente a poderes, aplicaremos los preceptos de nuestro derecho notarial y el registral-hipotecario. Reiteramos que el principio de lega-*16lidad registral visualiza que sólo logren acceso al Registro de la Propiedad títulos válidos y perfectos; ello se logra a través de la calificación del Registrador. Véanse: Casa Blanca Properties v. Registrador, 130 D.P.R. 609 (1992); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989); Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110 (1986); Kogan v. Registrador, 125 D.P.R. 636 (1990). Con esta sucinta exposición en mente abordemos el problema de retroactividad.
III
Son innumerables las ocasiones en que nos hemos dado a la tarea de darle vigencia prospectiva a ciertas doctrinas jurídicas. Correa Vélez v. Carrasquillo, 103 D.P.R. 912, 918 (1975); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 782 (1965). El criterio para seleccionar una u otra alterna-tiva muchas veces es ad hoc, dependiendo de la situación fáctica, circunstancias del caso en particular y considera-ciones de equidad y hermenéutica. Varias son las alternativas. Podríamos negarnos a imprimirle efecto re-troactivo a una regla para, a manera de excepción, prote-ger solamente un interés en particular. Véanse: Pueblo v. Báez Cintrón, 102 D.P.R. 30, 36-37 (1974), que a su vez cita a Pueblo v. París Medina, 101 D.P.R. 253 (1973), y a Rivera Escuté v. Jefe Penitenciaría, supra. En otras ocasio-nes hemos reconocido la retroactividad, con la salvedad de que no se extiende a otros casos. Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971).
A contrario sensu, muchas veces consideraciones de ín-dole social juegan un papel importante. En Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 396 (1973), dijimos:
La razonabilidad del estatuto se determina tomando en con-sideración principalmente la sustancialidad del interés público promovido por el mismo y la dimensión del menoscabo ocasio-nado por su aplicación retroactiva. Véanse: Home Building & *17Loan Association v. Blaisdell, 290 U.S. 398; Hochman, The Supreme Court and the Constitutionality of Retroactive Legislation, 73 Harv. L. Rev. 701. Mientras más grave sea el mal social que el estatuto intenta remediar más grande es el interés pú-blico envuelto; y, por tanto, mayor justificación para su aplica-ción retroactiva.
En el área específica que nos ocupa existen varias instancias. Nuestra Resolución de 18 de marzo de 1991, In re Anotaciones Registro de Poderes, 128 D.P.R. 202 (1991), recoge una situación en que imprimimos carácter prospec-tivo a una norma para la inscripción de poderes otorgados en el extranjero. La misma parece ser la mise en scene de experiencias pasadas, en que fue necesario aclarar el al-cance y la vigencia de la legislación en controversia. Así surge si estudiamos en retrospectiva In re Secretario Tribunal Supremo, 104 D.P.R. 696 (1976), en que aclaramos, para fines de nuestro Registro de Poderes, el trámite a se-guirse para la protocolización y registro de los poderes otor-gados en el exterior.
Una situación similar a la de autos fue examinada en Colón v. Registrador, 87 D.P.R. 895 (1963). Allí el Registra-dor sostuvo que la Ley de Registro de Poderes —Ley Núm. 62 de 8 de mayo de 1937 (4 L.P.R.A. sec. 921 et seq.)— requería que los poderes otorgados antes de su vigencia fuesen inscritos en el Registro de Poderes tal y como esta-blece dicha ley. Ante esa difícil encrucijada hermenéutica, expresamos:
[La mencionada ley njada dispuso expresamente en cuanto a los poderes otorgados o protocolizados antes de su vigencia. Es-pecíficamente la ley provee que se remita la notificación al Tribunal Supremo dentro de un período de tiempo estipulado. ¿Cuándo es que tendrían la obligación de notificarlo los nota-rios que otorgaron las escrituras de poderes antes de 1937? ¿Inmediatamente de entrar a regir la ley? ¿Qué responsabili-dad podría exigírsele a los que no lo hicieron, si no hay un precepto específico que los obligue?
*18La ley no distinguió entre los poderes otorgados antes de su vigencia y los otorgados después. A partir de la vigencia de la ley todo poder otorgado fuera de Puerto Rico que no esté proto-colizado hay que protocolizarlo y registrarlo en el Registro de Poderes para que pueda ser considerado a los fines de acreditar las facultades del apoderado.
Es claro que no se requiere que poderes otorgados en Puerto Rico antes del 6 de agosto de 1937, fecha en que entró en vigor la ley, sean notificados al Secretario del Tribunal Supremo para su inscripción en el Registro de Poderes. Colón v. Registrador, supra, pág. 897. Véase, también, Rosario v. Registrador, 59 D.P.R. 428, 434 (1941).
La casuística mencionada refleja la potestad inherente del Tribunal para ejercer su discreción y conceder remedios justos y equitativos que respondan a la mejor convivencia social contemporánea. Es imperativo sopesar el propósito que se persigue a través de la implantación de las diferen-tes normas y preceptos jurídicos con las condiciones de ín-dole práctica generadas por la puesta en marcha de aque-llas medidas que adelantan ese propósito teórico que, a su vez, sirvió de génesis a la norma o precepto a implantar. Por ende, es sumamente importante que nuestro razona-miento esté atemperado con dichos principios prácticos.
Auscultar el propósito que persigue una regla para determinar la aplicación retroactiva de la misma es uno de los criterios más relevantes, aunque no exclusivo. Pueblo v. Cruz Jiménez, supra, pág. 567, y casos allí citados. Otros criterios “son el ‘reliance (confianza) de la vieja regla’ y el efecto de la nueva regla en la administración de la justicia”. (Enfasis suplido.) Id.
IV
Los argumentos de los recurrentes y del amicus curiae son sumamente convincentes. Darle efectos retroactivos a la doctrina de Zarelli v. Registrador, supra, inevitable-mente conllevaría una injusticia, propiciaría múltiples de-*19negatorias regístrales y podría conllevar la nulidad de va-rios negocios.
El poder aquí implicado es uno bien específico. Al otor-garse no se había resuelto Zarelli v. Registrador, supra. Los recurrentes descansaron y se adhirieron a la práctica legal de aquella época. Nada mas lógico y justo que su al-cance hermenéutico y obligatoriedad de precedente sea prospectivo.
Réstanos atender el pedido del Registrador y del amicus curiae en cuanto al lenguaje siguiente —párrafo segundo, parte IV— de Zarelli v. Registrador, supra, pág. 556:
Aunque no es necesario hacer una descripción registral de la propiedad ganancial, es indispensable que el poder mencione que el inmueble estaba localizado en Puerto Rico y qué tipo de negocio se puede realizar. (Enfasis suplido.)
Aducen reparos en que sea imperativo incluir en la re-dacción de los poderes información alusiva a la localización del inmueble objeto del poder, dentro de la extensión territorial y término jurisdiccional de Puerto Rico.
Hemos reflexionado al respecto. No creemos que ese re-querimiento sea una carga onerosa al ejercicio del nota-riado, o que impida el libre tráfico de los negocios jurídicos por vía de poderes. Fijada su prospectividad, todo es cues-tión de incorporar a la práctica ese lenguaje que, a fin de cuentas, es consecuencia natural y lógica del “propósito perseguido por nuestra tradición civilista al requerir man-dato expreso Zarelli v. Registrador, supra, pág. 556. Esa información, al formar parte de la redacción de pode-res, es un elemento consustancial de la definición de “man-dato expreso” a tono con la visión que gobierna la disposi-ción de bienes inmuebles gananciales según nuestro Código Civil.
*20Por los fundamentos expuestos, se dictará sentencia revocatoria.
El Juez Asociado Señor Alonso Alonso emitió opinión concurrente y disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón.
— O —

 Compareció Gladys (por sí y como apoderada de Milagros), José A. y Angel, de apellidos Gorbea Vallés, Otto J., Madelaine J. y Lorraine J., de apellidos Riefkohl Gorbea, como vendedores de una propiedad a los cónyuges Jesús E. Marrero Vázquez y Gina De Lucca Juncos.


 La opinión especifica la necesidad de que el mandato sea expreso y expone guías de redacción para este fin.